DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 07/22/2022. The amendments filed on 07/22/2022. have been entered. Accordingly, claims 1-2, 4-8, 10-14, and 17-22 remain pending, claims 1, 2, 4-7, 11-12, 14, 17-18, and 21 have been amended, and claims 9 and 15 have been canceled.
Response to Arguments
Claim Objections
In response to applicant’s amendments to claims 4-6 filed 07/22/2022, the claim objections have been rendered moot and are withdrawn.
Rejections under 35 USC 103
Applicant's arguments filed 07/22/2022, with respect to claim 1 have been fully considered but are moot in view of the updated grounds of rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the phrase “wherein the processor is configured to generate a vessel map representative of the length of the vessel based the imaging data” in lines 4-5, which renders the claim indefinite because it is unclear what meaning the applicant meant to impart reciting that a generated vessel map representative of the length of the vessel “based imaging data”, e.g., it is unclear if the applicant meant that the vessel map is generated based on the imaging data or if the imaging data is vessel-based map representative of the length of the vessel.
Claim 18 is also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claims 13 and 19-20 are also rejected due to their dependency either on claim 12 or claim 18 in light of the above rejections of claims 12 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed inventi1on as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 10-12, 14, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (US20190239848, hereafter “Bedi”), in view of Shau et al. (US20140024944, hereafter “Shau”) and 
Regarding claims 1 and 14, Bedi discloses a method of ultrasound imaging ([0035] ultrasound imaging method of determining arterial health noninvasively) and an ultrasound imaging system ([Abstract] ultrasound imaging system), comprising: 
an imaging probe ([0078] the acquisition is performed by translating the probe along the carotid artery) for handheld operation by a user ([0150] the device is hand held); 
an ultrasound transducer array within the imaging probe ([0108] transducer array 1050 illustrated in FIG. 10b) configured to obtain imaging data associated with blood flow through a blood vessel within a body of a subject ([0079]-[0080] obtain data of blood flows in a direction that is oblique though in a plane transverse, ideally perpendicular, to the imaging plane of the transducer.), wherein the imaging data is Doppler ultrasound data ([0107] the acquisition consists of color Doppler (C-mode) images); 
a first display device (display 1600 in FIG. 16) on the imaging probe and comprising an indicator light ([0178] see visual indicator 1870a on the transducer handle which lights up in green); and
a processor within the imaging probe and in communication with the ultrasound transducer array ([0078], [0150], FIG. 16, the display, host computer/processor, imaging system, image data storage or rf memory is within the handheld device, the way to move the transducer is communicated from the host computer 1610 to the transducer), wherein the processor configured to: 
during a first portion of an imaging procedure (starting in block 210 of FIG. 2):
receive the imaging data from the ultrasound transducer array while the imaging probe is moved to be in at a plurality of orientations ([0078], [0108] the data acquisition is performed by translating the probe along the carotid artery and see the mechanically rotated multiple acquisition planes along the direction the probe is manually moved along as illustrated in FIG. 10b); and
determine, based on the transition, a perpendicular orientation of the imaging probe in which the imaging probe is positioned ([0076] the scan is performed in a plane orthogonal to the flow direction, i.e. the blood enters and exits the scan plane.) at a perpendicular angle with respect to the blood vessel ([0079] the data of the blood flow acquired is of blood flowing perpendicular to the imaging plane of the transducer); and
during a second portion of the imaging procedure that occurs after the first portion: 
determine, using the perpendicular orientation as a reference ([0113], FIG. 12, the transducer is orientated such that the imaging plane cuts the short axis of the carotid), an angle of the imaging probe with respect to the blood vessel while the imaging probe is in a first orientation ([0113], [0115] the 3D measurement of blood flow yields both the transducer translation and rotation directions 
the cut plane through the imaged volume that yields the smallest area of the carotid is compared to the transducer orientation); and 
output, to the first display device, a visual representation of the angle for the user ([0115] The 3D measurement of blood flow yields both the transducer translation and rotation directions), wherein the visual representation comprises a color of the indicator light ([0168], [0169] roll indicators 1870 represent the rotation angle which is about the normal to the linear array surface. The colors of the arrows, brightness, audible cues or percentage the arrow is lit may help determine whether the carotid cross-section is within an acceptable region laterally and guide the operator which way the device should be moved.), wherein the color changes when the imaging probe is moved to be in a second orientation ([0170] image guidance may change the arrow color to signify the probe is moved to a position/second orientation so that the carotid is sufficiently centered in the imaging plane).
While Bedi discloses identify, a transition between a positive velocity of the blood flow and a negative velocity of the blood flow ([0078], [0095], Claim 9, the artery wall diameter is affected by the pressure and therefore the cardiac cycle, accordingly, the velocity of the blood for the bigger portion of the vessel is larger than the velocity of the tissue, which is  below 10 cm/sec. FIG. 6 illustrates the peak systolic velocity is above 40 cm/sec and the end diastolic velocity from in the middle of the vessel which is approximately 20 cm/sec which demonstrates that blood velocity is a function of radial distance to the center of the vessel. Accordingly, the vessel of interest may be identified by a temporal change in blood flow velocity.), Bedi does not explicitly disclose that the transition is identified based on the imaging data. 
However, in the same field of ultrasound, Shau teaches identify, based on the imaging data ([0034]-[0035], [0052]-[0053] the output flow velocity parameter is estimated based on the measured Doppler shift fd of the imaging data), a transition between a positive velocity of the blood flow and a negative velocity of the blood flow ([0055] Doppler shift fd is dependent upon the angle parameter of the probe which is used in the calibration unit 216 to calibrate the flow velocity parameter and visualized by displaying the blood flow information in color Doppler velocity mode. A color bar is displayed showing a black line in the center of the color bar that indicates zero velocity, the color in the upper portion of the color bar represents flow towards the transducer [positive velocity] and the color in the lower portion of the color bar may represent blood flow away from the transducer [negative velocity]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify processor of the ultrasound method and imaging system disclosed by Bedi with the processor being to identify a transition between a positive velocity of the blood flow and a negative velocity of the blood flow based on the imaging data as taught Shau in order to establish the reference position to use to estimate the Doppler angle when moving the portable ultrasound imaging probe and to communicate to a user the direction and velocity of the blood flow to provide more comprehensive information of the patient for the purpose of medical diagnosis and analysis ([0028], [0039], [0055], [0059] of Shau).
Regarding claim 4, modified Bedi substantially discloses all the limitations of the claimed invention, specifically, modified Bedi discloses wherein the first display device further comprises a screen ([0183] the display comprises a small screen, e.g. OLED).
Regarding claims 5 and 17, modified Bedi substantially discloses all the limitations of the claimed invention, specifically, modified Bedi discloses that the visual representation of the angle indicates when the imaging probe is disposed at a selected angle with respect to the blood vessel ([0113] the cut plane in the image data that yields the smallest area of the carotid is compared to the transducer orientation to determine the required angular movement by the operation in to obtain the optimal angle, see the user interface providing the visual representation of the angle providing guidance to the user as illustrated in FIG. 10b).
Regarding claim 7, modified Bedi, in view of Shau, substantially discloses all the limitations of the claimed invention, specifically, Shau discloses further comprising a processing system spaced from and in communication with the imaging probe (see processing system spaced away from probe in FIG. 1, [0022] one or more processors), wherein the processing system is configured to: 
receive the imaging data from the processor of the imaging probe ([0022] the additional processor can receive signals (such as pulses, waveforms, voltages, currents, packets, etc. or any combination of one or more of them) from the [0029] the processing device ultrasound probe 110 which includes a transmitter 202 and a receiver 204 having an amplifier which receives electrical pulses from the ultrasound probe and produce analog or digitized ultrasound data for further processing); and 
generate a graphical representation of the imaging data ([0022] a graphical representation of the ultrasound image data is displayed on the display 115).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method disclosed by modified Bedi with the processing system being spaced from and in communication with the imaging probe which has been configured to receive the imaging data from the processor of the imaging probe and generate a graphical representation of the imaging data as taught by Shau in order to display image data which may be based on particular needs, applications, or designs of the particular diagnostic system ([0020] of Shau). 
Regarding claims 8 and 22, modified Bedi, in view of Shau, substantially discloses all the limitations of the claimed invention, specifically, Shau discloses further comprising: a second display device (second displays 115, see FIG. 1 illustrating a plurality of display devices), 
And, specifically regarding claim 8, Shau discloses the second display being in communication with the processing system and configured to output the graphical representation of the imaging data ([0020]-[0020] the processing module in the ultrasound probe transmits signals that allow the ultrasound image data to be displayed on the one or more/second displays 115, see FIG. 1 illustrating a plurality of display devices).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging system disclosed by modified Bedi with the second display device in communication with the processing system and configured to output the graphical representation of the imaging data as taught by Shau in order to display image data which may be based on particular needs, applications, or designs of the particular diagnostic system ([0020] of Shau). 
Further, specifically regarding claim 22, Shau discloses further comprising transmitting, with the imaging probe to the second display device, the imaging data ([0020]-[0020] the processing module in the ultrasound probe transmits signals that allow the ultrasound image data to be displayed on the one or more/second displays 115, see FIG. 1 illustrating a plurality of display devices).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method disclosed by modified Bedi with the imaging probe transmitting the imaging data to a second display device as taught by Shau in order to display image data which may be based on particular needs, applications, or designs of the particular diagnostic system ([0020] of Shau). 
Regarding claim 10, modified Bedi, in view of Shau, substantially discloses all the limitations of the claimed invention, specifically, Shau discloses wherein the imaging probe further comprises a gyroscope ([0026] the ultrasound imaging probe includes a gyroscope).
Regarding claim 11, modified Bedi, in view of Shau, substantially discloses all the limitations of the claimed invention, specifically, Shau discloses the processor is configured to determine the angle of the imaging probe based on data from the gyroscope (“The sensor may feed the position or orientation information of the ultrasound probe 110 to the processing device 105 to estimate a Doppler angle between a primary direction of the ultrasound signals and an axis of a blood flow.” [0026]).
It would be obvious to one skilled in the art before the effective filing date to modify the ultrasonic imaging system disclosed by modified Bedi by having the processor determine the angle of the imaging probe based on data from the gyroscope as taught by Shau in order to allow the processor to estimate a blood flow velocity based on the estimated Doppler angle ([0026] of Shau).
Regarding claims 12 and 18, modified Bedi substantially discloses all the limitations of the claimed invention, specifically, modified Bedi discloses wherein the processor is further configured to receive the imaging data along a length of the blood vessel ([Abstract] multiple ultrasound image data sets taken along a length of the vessel of interest) as the imaging probe is moved adjacent to the body ([0078] the acquisition is performed by translating [moving] the probe along the carotid artery), and
wherein the processor is configured to generate a vessel map representative of the length of the vessel based the imaging data ([0115] 3D measurement of blood flow determines the 3D carotid path shown in FIGS. 13a-13b, which is applied to all frames in the acquisition to yield the map illustrated in FIG. 13c).
Regarding claim 20, modified Bedi substantially discloses all the limitations of the claimed invention, specifically, modified Bedi discloses that the vessel map comprises locations of vessel walls ([0115] the flow in the vessel aligns with the orientation of the carotid walls which is used by the system to calculate how the operator should rotate the transducer such that the imaging plane is approximately orthogonal to the flow direction, see visualization of locations of the vessel walls in FIGS. 13a-13c).
Regarding claim 21, modified Bedi substantially discloses all the limitations of the claimed invention, specifically, modified Bedi discloses wherein the color of the indicator light comprises:
a first color when the angle is a first angle with respect to the blood vessel ([0169] when the probe is at a first angle in relation to the carotid artery, the guidance indicator is illuminated in green); and 
a second color when the angle is between the first angle and a second angle with respect the blood vessel ([0170], [0174]-[0175] when the probe is successfully moved to a new position within an acquired range of acceptance [between the first and second angles], the guidance indicator changes to a different [second] color, the angle [second] should be close to normal to the linear array); and
a third color when the angle is between the second angle and a third angle with respect to the blood vessel ([0177] multiple angular directions/angles the probe is to be moved within are determined by the acceptable diameters of the vessel, which determines which way the transducer should be rotated/moved to a new angular position. Therefore, one of skill in the art would understand that the multiple angles the probe is to be moved would include an angle between the second angle and a third angle. And as Bedi discloses the indicators as being capable as being lit in multiple different colors, one of skill in the art would appreciate that the indicator may be lit in third color).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bedi, in view of Shau, as applied to claim 4 above, further in view of Takagi et al. (US20150057544, hereafter “Takagi”).
Regarding claim 2, modified Bedi substantially discloses all the limitations of the claimed invention, specifically, but does not explicitly disclose wherein the screen is configured to display a numerical value of the angle.
However, in the same field of endeavor, Takagi teaches (Fig. 34) wherein the screen is configured to display a numerical value of the angle ([0260] the display controller may control the display the inclination angle of the ultrasound probe during acquisition of the ultrasound image signal of the frame).
It would be obvious to one skilled in the art before the effective filing date to modify the display disclosed by modified Bedi to display a numerical value of the angle as taught Takagi in order to compare disease progression scores calculated for ultrasound images acquired at the same angle during different examinations ([0223] of Takagi).
Claims 6, 13, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Bedi, in view of Shau, as applied to claims 1, 5, 12, and 14 above, further in view of Toma et al. (US20140303499, hereafter “Toma”). 
Regarding claim 6, modified Bedi substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the selected angle is greater than or equal to 30 degrees from the perpendicular angle.
However, in the same field of endeavor of ultrasound imaging, Toma teaches wherein the selected angle is greater than or equal to 30 degrees from the perpendicular angle (FIGS. 2A and 2B, Note that the measurement position 604 is shown as a perpendicular angle illustrated in Fig. 2A, “…the Doppler gate setting unit 104 sets the Doppler gate 605 such that at the measurement position 604 in the lumen, an angle θ between a direction of the Doppler gate 605 and a blood vessel extension direction relative to position of the Doppler gate 605 is no greater than a predetermined value. In the present embodiment the predetermined value is for example 60°” [0051], note that with the threshold value being 60 degrees and the detection of whether the angle is less than or greater than 60 degrees, this corresponds to determining if the greater than or equal to 30 degrees).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Bedi so that the selected angle is greater than or equal to 30 degrees from the perpendicular angle as taught by Toma in order to acquire blood flow information of the vessel in a blood vessel extension direction relative to position of the Doppler gate and so that the direction of the Doppler gate corresponds to a direction between a current position of the ultrasound probe and the position which the image data measurement is acquired. The Doppler gate having been set around a center point of an area of interest surrounded by the lumen-intima interface at the position of maximum hypertrophy ([0051] of Toma).
Regarding claims 13 and 19, modified Bedi substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is configured to determine a location of the imaging probe with respect to the vessel map ().
However, in the same field of endeavor of ultrasound imaging, Toma teaches wherein the processor is configured to determine a location of the imaging probe with respect to the vessel map (“The cross-sectional image generation unit 203 detects a plane from the 3D image that passes centrally through the blood vessel in the 3D image, and generates a longitudinal cross-sectional image that is a cross-sectional image along the plane. When the longitudinal cross-sectional image is generated, the ultrasound probe is guided such that a scan plane for a current position and a current orientation of the ultrasound probe matches the longitudinal cross-sectional image.” [0096]; also see 8C).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the processor of the ultrasound method and system disclosed by modified Bedi to be able to determine a location of the imaging probe with respect to the vessel map as taught by Toma so that the current scan plane and the current orientation of the ultrasound probe can be used to determine and display an amount that position or orientation of the ultrasound probe should be changed to match the longitudinal cross-sectional image in order to guide the user in the movement of the probe along the vessel ([0095]-[0096] of Toma).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                          

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793